Citation Nr: 1427169	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals, stress fracture, right femur, to include the right hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active duty service from May 1988 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was before the Board in June 2012, at which time the Board reopened the claim of service connection for residuals, stress fracture, right femur, and then remanded the reopened claim to the RO via the Appeals Management Center (AMC), for additional development. 

This appeal also contemplates the Veteran's right hip inclusively as indicated on the title page since it appears part and parcel of his disability claim. The Board intimates no prejudice by proceeding in this manner. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has residuals, stress fracture right femur the result of an injury that he sustained during service in July or August 1988, while in boot camp at Parris Island. 

The Veteran's STRs, including physical examination reports throughout his military service including after July or August 1988 when his reported right hip injury was sustained, as well as an examination at discharge, are absent for any complaints, findings, or diagnoses referable to stress fracture right femur, or a right hip injury or disorder. However, the Veteran's VA treatment records from August 2004 evidence of mild osteoarthritis of the right hip. 

Review of the record also reveals a statement in support of claim, in which the Veteran reported that after sustaining the right femur stress fracture he had to spend 6 weeks in "MPR" which caused him to be pushed back and placed in a new platoon. This would mean that the Veteran was placed in some form of holding status after sustaining his purported injury which potentially could be verified through service personnel records (SPRs). Review of the record shows that SPRS associated with the claims folder are in microfiche format, but the microfiche is unreadable format. 

VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) includes helping the claimant obtain relevant records, including SPRs. If existent legible copies of the Veteran's SPRs may be available and potentially relevant in support of the Veteran's claim and assertions here. 

Accordingly, the case is REMANDED for the following action:

1. Request complete hard copies of the Veteran's SPRs from the NPRC and/or any other appropriate source of personnel records. All reasonable attempts must be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. This determination should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. If and only if the Veteran's SPRs are obtained, and support his claim that he was placed in a holding status due to some form due to an injury sustained while in boot camp in July or August 1988, give the Veteran another opportunity to present for a VA medical examination and nexus opinion to determine the etiology of his claimed residuals, stress fracture, right femur and/or right hip disorder. The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) that the claimed residuals, stress fracture, right femur and/or right hip disorder are related to the Veteran's active duty, including reported injury sustained during boot camp in July or August 1988; and if not, whether the Veteran has degenerative joint disease of the right hip that is shown within one year after service. 

This opinion must consider all examination findings and the Veteran's reported history and contentions and all other pertinent evidence. 

All diagnostic testing and evaluation needed to make these important determinations should be performed. It is imperative that the examiner review the claims file, including a copy of this remand, for the pertinent medical and other history.

3. Then readjudicate the claim for service connection for residuals, stress fracture, right femur including the right hip on the underlying merits in light of this and any other additional evidence. If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

